The Chancellor.
The petitioner, by her original petition, prays a divorce a mensa et thoro with suitable alimony. The charges made in that petition are such as, if established, will entitle her to the relief which she seeks. The defendant has answered, denying every material allegation against him, and he has produced oil this motion numerous affidavits in corroboration of his answer. The affidavits on the part of the petitioner are not of such a character as to countervail them. On the case as it stands, it would seem to be by no means probable that she will succeed in her suit. Her husband appears to be the injured party. In such cases as this the court will, on such applications as the present, look into the merits as they may be disclosed by the pleadings and affidavits, and be guided in the exercise of its discretion accordingly. Begbie v. Begbie, 3 Hal. Ch. 98; Dougherty v. Dougherty, 4 Hal. Ch. 540; Martin v. Martin, Id. 563; Jones *23v. Jones, 3 Barb. Ch. 146; Worden v. Worden, 3 Edw. 387. As far as developed, the case is, as before stated, in favor-of the defendant. I am not satisfied of the bona fides of the' petitioner in bringing the suit. The application will therefore be denied. If, in the further progress of the cause, the petitioner shall be able to satisfy the court of the merits of her complaint, a renewal of her application would be successful, and the court can then, in fixing the period from which the alimony shall begin, cover all the time which would be embraced in an order for alimony made on this application.